 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   DK HOLDINGS, dba DOTCOM HOST,                      Case No.: 16-CV-0580 W (AGS)
 9                                     Plaintiff,
                                                        ORDER:
10   v.
                                                        (1) DENYING PLAINTIFF’S
11   MIVA, INC., et al.,
                                                        MOTION FOR
12                                  Defendants.         RECONSIDERATION [DOC. 194];
                                                        AND
13
14                                                      (2) DENYING WITHOUT
                                                        PREJUDICE MOTION FOR LEAVE
15
                                                        TO AMEND [DOC. 194]
16
17
18         Pending before the Court is Plaintiff’s motion: (1) for reconsideration of the
19   portion of the Court’s January 24, 2019 Order that granted partial summary judgment on
20   its breach of contract claim for relief in the Third Amended Complaint (“TAC”); and (2)
21   in the alternative for leave to amend the TAC. (Mot. for Reconsideration [Doc. 194];
22   Jan. 24, 2019 Order [Doc. 192] 13.) The Court decides the matter on the papers
23   submitted and without oral argument pursuant to Civil Local Rule 7.1(d)(1). For the
24   reasons that follow, the Court DENIES the motion for reconsideration and DENIES
25   WITHOUT PREJUDICE the motion for leave to amend.
26   //
27   //
28   //

                                                    1
                                                                               16-CV-0580 W (AGS)
 1   I.     BACKGROUND
 2          Plaintiff dotCOM Host is an internet hosting business. (TAC [Doc. 148] ¶ 13.)
 3   Miva, Inc., is the successor in interest to Miva Corporation, a company that created
 4   software used in online retail websites. (Wilson Decl. [Doc. 162-2] ¶¶ 3, 9.) dotCOM
 5   and Miva were in business together for some time, with Miva offering perpetual licenses
 6   for software used in sites hosted by dotCOM. (See Hosting Partner Distribution
 7   Agreement [Doc. 150-7, Exh. 2]; Joint Statement of Undisputed Facts [Doc. 164] ¶ 3.)
 8          However, in 2009, Miva changed its business model to software as a service
 9   (“SaaS”). (Joint Statement of Disputed Facts [Doc. 164] ¶ 4; Addendum to Agreement
10   [Doc. 150-8, Exh. 3].) The parties executed a “most favored nations” (“MFN”) clause:
11          Should Miva Merchant at any time, during the life of this agreement, sell
            Miva Merchant licenses, under similar quantity and delivery conditions, to
12
            another Host,[1] at prices below those stated herein, Miva Merchant will
13          immediately extend such lower prices to Host.
14   (Addendum to Agreement [Doc. 150-8, Exh. 3] ¶ 1.2.)
15          Yet despite this clause, Miva purchased its own competing web host, entered the
16   web hosting business itself, and began raising dotCOM’s SaaS prices for Miva retail
17   software. (See Daris Decl. [Doc. 150-6] ¶¶ 15–19.) dotCOM lost half its customers in a
18   short period of time. (Id. [Doc. 150-6] ¶ 19.)
19          dotCOM brought this action in March of 2016. (Compl. [Doc. 1].) The TAC
20   stated seven claims for relief, including breach of contract. (TAC [Doc. 148].) That
21   breach of contract claim alleged a breach of the most favored nations clause only through
22   orchestrating the move of dotCOM’s customers to Miva’s own web hosting services. (Id.
23   [Doc. 148] ¶¶ 93–102.) It alleged nothing of breach through discounted software sales to
24   third parties.
25
26
27   1
       “Host” is a defined term within the Addendum, but it refers to dotCOM Host. (Addendum to
     Agreement [Doc. 150-8, Exh. 3] 1.) Its meaning within this sentence is not clear. The Court interprets
28   the word “Host” in this sentence as a generic.
                                                        2
                                                                                          16-CV-0580 W (AGS)
 1         On January 24, 2019, the Court granted in part and denied in part Defendants’
 2   motion for partial summary judgment. (Jan. 24, 2019 Order [Doc. 192].) It granted the
 3   motion as to Plaintiff’s breach of contract claim, finding legally deficient the only theory
 4   of breach alleged in the TAC—through the use of Miva’s own web host, previously
 5   known as Hostasaurus. (Id. [Doc. 192] 12–13.) The Court held, “[b]y selling licenses
 6   directly to clients hosted by Miva Merchant, Inc., Miva circumvented the most favored
 7   nations clause . . . . But it did not breach it.” (Id. [Doc. 192] 13.) The Court did not
 8   consider evidence of breach through price discrimination as to other third-party hosts, as
 9   Plaintiff did not allege this theory of liability in the TAC. (Id.)
10         Plaintiff now moves for reconsideration of the portion of the Court’s January 24
11   order granting partial summary judgment on the breach of contract claim on the basis that
12   Defendants had notice of the alternate theory of breach pertaining to third-party hosts
13   (despite the fact that it was not alleged in the TAC). (Mot. for Reconsideration [Doc.
14   194].) As Plaintiff reasons, parties had asked several deposition questions pertaining to
15   the issue, so Defendants should have been aware that they might have been liable as to a
16   theory that was absent from the operative pleading. For the reasons that follow, the
17   contention has no merit.
18         Alternatively, Plaintiff requests leave to file an amended pleading. As follows, it
19   fails to address the appropriate legal standard under Rule 16, for demonstrating good
20   cause to amend a scheduling order.
21
22   II.   LEGAL STANDARD
23         A.     Motion for Reconsideration
24         “Although Rule 59(e) permits a district court to reconsider and amend a previous
25   order, the rule offers an extraordinary remedy, to be used sparingly in the interests of
26   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop,
27   229 F.3d 877, 890 (9th Cir. 2000) (internal quotation omitted). “Indeed, ‘a motion for
28   reconsideration should not be granted, absent highly unusual circumstances, unless the
                                                    3
                                                                                  16-CV-0580 W (AGS)
 1   district court is presented with newly discovered evidence, committed clear error, or if
 2   there is an intervening change in the controlling law.’ ” Id. (quoting 389 Orange St.
 3   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)). A motion for reconsideration
 4   “may not be used to raise arguments or present evidence for the first time when they
 5   could reasonably have been raised earlier in the litigation.” Id. (emphasis omitted). It
 6   does not give parties a second bite at the apple. See id. “ ‘[A]fter thoughts’ or ‘shifting
 7   of ground’ do not constitute an appropriate basis for reconsideration. Ausmus v.
 8   Lexington Ins. Co., No. 08-CV-2342-L, 2009 WL 2058549, at *2 (S.D. Cal. July 15,
 9   2009) (Lorenz, J.) (internal quotation omitted).
10
11         B.     Motion for Leave to Amend the TAC
12         “After a party has amended a pleading once as a matter of course, it may only
13   amend further after obtaining leave of the court, or by consent of the adverse party.”
14   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citing Fed.
15   R. Civ. P. 15(a)(2)). “The court should freely give leave [to amend] when justice so
16   requires.” Fed. R. Civ. P. 15(a)(2). The policy in favor of leave to amend “is ‘to be
17   applied with extreme liberality.’ ” Eminence Capital, LLC, 316 F.3d at 1051 (quoting
18   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). “In the
19   absence of any apparent or declared reason—such as undue delay, bad faith or dilatory
20   motive on the part of the movant, repeated failure to cure deficiencies by amendments
21   previously allowed, undue prejudice to the opposing party by virtue of allowance of the
22   amendment, futility of amendment, etc.—the leave sought should, as the rules require, be
23   ‘freely given.’ ” Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotations omitted).
24   However, “[n]ot all of the factors merit equal weight.” Eminence Capital, LLC, 316 F.3d
25   at 1052. “As this circuit and others have held, it is the consideration of prejudice to the
26   opposing party that carries the greatest weight.” Id. “Prejudice is the ‘touchstone of the
27   inquiry under rule 15(a).’ ” Id. (quoting Lone Star Ladies Inv. Club v. Schlotzsky’s Inc.,
28   238 F.3d 363, 368 (5th Cir. 2001)).
                                                   4
                                                                                 16-CV-0580 W (AGS)
 1          Rule 15(a) aside, a scheduling order “may be modified only for good cause and
 2   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “A court’s evaluation of good cause
 3   is not coextensive with an inquiry into the propriety of the amendment under . . . Rule
 4   15.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (quoting
 5   Forstmann v. Culp, 114 F.R.D. 83, 85 (M.D.N.C. 1987)).
 6          Unlike Rule 15(a)’s liberal amendment policy[,] which focuses on the bad
            faith of the party seeking to interpose an amendment and the prejudice to the
 7
            opposing party, Rule 16(b)’s “good cause” standard primarily considers the
 8          diligence of the party seeking the amendment. The district court may modify
            the pretrial schedule “if it cannot reasonably be met despite the diligence of
 9
            the party seeking the extension.”
10
11   Id. at 609 (quoting advisory committee’s notes (1983 amendment)).
12          “[C]arelessness is not compatible with a finding of diligence and offers no
13   reason for a grant of relief.” Johnson, 975 F.2d at 609. “Although the existence or
14   degree of prejudice to the party opposing the modification might supply additional
15   reasons to deny a motion, the focus of the inquiry is upon the moving party’s
16   reasons for seeking modification.” Id. Critically, “If that party was not diligent,
17   the inquiry should end.” Id.
18
19   III.   DISCUSSION
20          A.    Motion for Reconsideration
21          The central premise underlying Plaintiff’s motion for reconsideration is that
22   Plaintiff may oppose a motion for summary judgment based on a theory of liability that
23   does not appear in its operative pleading.
24          “[S]ummary judgment is not a procedural second chance to flesh out inadequate
25   pleadings.” Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 992 (9th Cir.
26   2006) (internal quotation omitted). If a plaintiff fails to assert any factual allegations as
27   to a particular theory of liability in a complaint, the “provision of affidavits and
28   declarations supporting [that theory] at the summary judgment stage is ineffectual.” La

                                                    5
                                                                                   16-CV-0580 W (AGS)
 1   Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088
 2   (9th Cir. 2010). The reason for this is simple. “Federal Rule of Civil Procedure 8(a)(2)
 3   requires that the allegations in the complaint ‘give the defendant fair notice of what the
 4   plaintiff’s claim is and the grounds upon which it rests.’ ” Updike v. Multnomah Cty.,
 5   870 F.3d 939, 952 (9th Cir. 2017), cert. denied sub nom. Multnomah Cty., Or. v. Updike,
 6   139 S. Ct. 55 (2018) (quoting Pickern v. Pier1 Imports (U.S.), Inc., 457 F.3d 963, 968
 7   (9th Cir. 2006) (internal quotation omitted)). Pleadings inform a defendant as to what
 8   theories and claims are at issue in preparing a defense. See Fed. R. Civ. P. 8; Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678
10   (2009).
11
12                1.    Partial Summary Judgment Was Not Granted Based on an
13                      Argument Raised for the First Time in a Reply Brief.
14         Plaintiff represents that the grant of partial summary judgment on the breach of
15   contract claim was “based on a matter first raised in the reply brief.” (Notice of Mot. for
16   Reconsideration [Doc. 194] 1:11.) This is not the case. Plaintiff itself raised the
17   argument that Defendant breached the MFN clause through offering differential pricing
18   to third-party competitors. (MSJ Opp’n [Doc. 170] 3–4.) This theory was wholly absent
19   from TAC. (TAC [Doc. 148] ¶¶ 93–102.) That Defendants pointed out its absence in
20   reply does not imply that the Court was obliged to consider evidence of the theory in
21   deciding the motion for partial summary judgment.
22   //
23   //
24   //
25                2.    The TAC Did Not Allege the Relevant Theory.
26         Plaintiff argues that the TAC alleges Defendants breached the MFN clause by
27   offering differential pricing to third-party competitors. (Mot. for Reconsideration [Doc.
28   194] 3:14–5:12.) It does not.

                                                  6
                                                                                 16-CV-0580 W (AGS)
 1         Plaintiff appears to contend that in order to satisfy Rule 8 and give Defendants fair
 2   notice of the theory of liability surrounding its breach of contract claim, it need only
 3   recite the elements of the breach of contract claim—the existence of a contract, its
 4   performance or excuse for nonperformance, the defendant’s breach, and resulting
 5   damages. (Mot. for Reconsideration [Doc. 194] 3:1–13 (referencing Donohue v. Apple,
 6   871 F. Supp. 2d 916, 930 (N.D. Cal. 2012).) Plaintiff confuses necessity and sufficiency.
 7   It needs to allege these elements according to the applicable pleading standard. “[A]
 8   formulaic recitation of the elements of a cause of action will not do[.]” Twombly, 550
 9   U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Rather, “[f]actual
10   allegations must be enough to raise a right to relief above a speculative level.” Id. To
11   afford fair notice, the allegations in the complaint must “contain sufficient factual matter,
12   accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S.
13   at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff’s assertion that “the pleading
14   requirements of Rule 8 . . . do not require any specific factual assertions” is incorrect.
15   (Mot. for Reconsideration [Doc. 194-1] 8:1–15.)
16         Plaintiff represents:
17         [N]owhere in its pleadings does dotCOM limit its theory to an allegation that
           Defendants sold at lower prices through Hostasaurus. On the contrary,
18
           Plaintiff’s claim makes clear that the ‘most favored nations’ provision
19         precludes Defendants from selling at lower prices to any other hosting
           company because such discrimination would be deadly . . . . There is
20
           absolutely no language in the pleadings that would limit the contract
21         theory to lower-priced sales to Hostasaurus.
22   (Mot. for Reconsideration [Doc. 194-1] 4.) This is not so. The TAC pleads a distinct
23   theory of breach in great detail, while mentioning nothing of Defendants having breached
24   the relevant clause by selling at lower prices to other hosts. (TAC [Doc. 148] ¶¶ 93–102.)
25   Plaintiff did not plausibly plead a separate theory of liability so as to afford Defendants
26
27
28

                                                    7
                                                                                    16-CV-0580 W (AGS)
 1   fair notice before presenting it in opposition to the motion for partial summary judgment.2
 2   See Southwall Techs., Inc., 435 F.3d at 992; City of Lake Forest, 624 F.3d at 1088;
 3   Updike, 870 F.3d at 952.
 4
 5             B.      Motion for Leave to Amend the TAC
 6             Plaintiff argues in the alternative to amend the scheduling order in order to allow
 7   for a fourth amended pleading.
 8             As discussed above, a scheduling order “may be modified only for good cause and
 9   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “A court’s evaluation of good cause
10   is not coextensive with an inquiry into the propriety of the amendment under . . . Rule
11   15.” Johnson, 975 F.2d at 609 (quoting Forstmann, 114 F.R.D. at 85).
12             Unlike Rule 15(a)’s liberal amendment policy[,] which focuses on the bad
13             faith of the party seeking to interpose an amendment and the prejudice to the
               opposing party, Rule 16(b)’s “good cause” standard primarily considers the
14             diligence of the party seeking the amendment. The district court may modify
15             the pretrial schedule “if it cannot reasonably be met despite the diligence of
               the party seeking the extension.”
16
17   Id. at 609 (quoting advisory committee’s notes (1983 amendment)).
18             The original scheduling order set a deadline for amendment of August 22, 2016.
19   Despite the fact that parties have jointly moved for leave to amend three times since then
20   [Docs. 116, 120, 131, 133, 144, 148] (with the operative TAC having been filed August
21
22
23   2
         The fact that differential third-party pricing was brought up in discovery does not vitiate this point.
24   In fact, all of the evidence Plaintiff provides in conjunction with this motion for reconsideration is dated
25   prior to the filing of the TAC. (See Wilson Depo. [Doc. 194-3] (June 4, 2018); Hanson Report [Doc.
     194-4] (July 23, 2018); October 10, 2018 [Doc. 194-5] (October 10, 2018); Osborne Depo. [Doc. 194-6]
26   (June 26, 2018); Bottoli Depo. [Doc. 194-7]; Carroll Depo. [Doc. 194-9]; Kolodziej Depo. [Doc. 194-
     10] (May 31, 2018); Daris Depo. [Doc. 194-11] (June 1, 2018).) If Plaintiff wanted to pursue a claim
27   based on differential third-party pricing, it could have afforded Defendants fair notice of that claim
     simply by including it in the TAC, filed after the above-cited discovery. (TAC [Doc. 148] (filed August
28   22, 2018).) It chose not to do so.
                                                             8
                                                                                                16-CV-0580 W (AGS)
 1   22, 2018), this scheduling order is still in effect. If Plaintiff wishes to amend its pleading,
 2   it must seek to amend that scheduling order based on Rule 16(b)’s good cause standard.
 3   It has not done so here.
 4         The motion for leave to amend will be denied without prejudice.
 5
 6   IV.   CONCLUSION & ORDER
 7         Plaintiff’s motion for reconsideration is DENIED. [Doc. 194.]
 8         Plaintiff’s motion for leave to amend is DENIED WITHOUT PREJUDICE.
 9   [Doc. 194.]
10
11         IT IS SO ORDERED.
12   Dated: April 3, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                                  16-CV-0580 W (AGS)
